The plaintiffs' petition for certification to appeal from the Appellate Court, 181 Conn.App. 239, ___ A.3d ___ (2018), is granted, limited to the following issues:"1. In reversing the judgment of the trial court, did the Appellate Court properly determine that expert testimony was necessary to establish the standard of care?"2. Did the plaintiffs receive adequate notice of the need for expert testimony to determine the scope of the duty of care such that a directed judgment was appropriate in this case?"